 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARGARET JEANETTE ALANIZ,                           No. 2:18-CV-3165-JAM-DMC-P
12                        Petitioner,
13            v.                                          FINDINGS AND RECOMMENDATIONS
14    PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                          Respondent.
16

17

18                   Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

19   habeas corpus pursuant to 28 U.S.C. § 2254. On January 9, 2019, the court dismissed

20   petitioner’s petition and directed petitioner to resolve the fee status for this case and to file a

21   petition within 30 days. Petitioner was warned that failure to comply may result in dismissal of

22   this action for lack of prosecution and failure to comply with court rules and orders. See Local

23   Rule 110. To date, petitioner has not complied.

24                   The court must weigh five factors before imposing the harsh sanction of

25   dismissal. See Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir. 2000); Malone v.

26   U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987). Those factors are: (1) the public's

27   interest in expeditious resolution of litigation; (2) the court's need to manage its own docket; (3)

28   the risk of prejudice to opposing parties; (4) the public policy favoring disposition of cases on
                                                          1
 1   their merits; and (5) the availability of less drastic sanctions. See id.; see also Ghazali v. Moran,

 2   46 F.3d 52, 53 (9th Cir. 1995) (per curiam). A warning that the action may be dismissed as an

 3   appropriate sanction is considered a less drastic alternative sufficient to satisfy the last factor.

 4   See Malone, 833 F.2d at 132-33 & n.1. The sanction of dismissal for lack of prosecution is

 5   appropriate where there has been unreasonable delay. See Henderson v. Duncan, 779 F.2d 1421,

 6   1423 (9th Cir. 1986). Dismissal has also been held to be an appropriate sanction for failure to

 7   comply with an order to file an amended complaint. See Ferdik v. Bonzelet, 963 F.2d 1258,

 8   1260-61 (9th Cir. 1992).

 9                   Having considered these factors, and in light of petitioner’s failure to file a

10   petition or resolve fees as directed, the court finds that dismissal of this action is

11   appropriate.1

12                   Based on the foregoing, the undersigned recommends that this action be

13   dismissed, without prejudice, for lack of prosecution and failure to comply with court rules and

14   orders.

15                   These findings and recommendations are submitted to the United States District

16   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

17   after being served with these findings and recommendations, any party may file written

18   objections with the court. Responses to objections shall be filed within 14 days after service of

19   objections. Failure to file objections within the specified time may waive the right to appeal.

20   See Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
21

22

23   Dated: March 4, 2019
                                                           ____________________________________
24                                                         DENNIS M. COTA
25                                                         UNITED STATES MAGISTRATE JUDGE

26
               1
27                   Absent the filing of any operative petition, the court is unable to evaluate the
     merits of petitioner’s motions for a stay of proceedings (Docs. 1 and 5), which should be denied
28   as moot.
                                                        2
